DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 24 September 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance (e.g. an English language abstract, machine translation, English language equivalent document, etc.), as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. 

Claim Objections
Claim 17 is objected to because of the following informalities:  
“the cross section” in line 1 should real “a cross section”,
“the upper surface”  in lines 3-4 should read “an upper surface”,
“likewise” in line 5 should be removed,
“the lower surface”  in line 6 should read “a lower surface”,
There should be a semicolon after “wherein” in line 11 (or each following paragraph should begin with “wherein”
Appropriate correction is required.

Claim 21 is objected to because of the following informalities: the “and” in line 3 should be removed, and “their piston ring flanks” should read “the upper and lower piston ring flanks”, and “in an uninstalled state” should be set apart by commas.  Appropriate correction is required.

Claim 22 is objected to because of the following informalities: “in an uninstalled state” should be set apart by commas.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities: “wherein an abutment has a design…” should read “further comprising an abutment having a design…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19, 22-24, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the expander spring is in contact only with piston ring flank leg inner faces” in lines 19-20. As lines 15-18 require only one upper or lower piston ring 

Claim 18 recites the limitation “the scraper web”. As claim 17 already recites such this limitation is indefinite as it is unclear whether applicant is attempting to refer to the prior claimed “at least one scraper web” or if Applicant is attempting to claim an additional scraper web (e.g. in a similar manner to claim 19 claiming two scraper webs). Additionally “the one scraper web” later in the claim is likewise indefinite. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to refer to the prior scraper web and the claim to read “wherein the oil scraper ring is provided with oil channels situated below the at least one scraper web”.

Claim 19 recites the limitation “wherein the running surface leg is provided with two scraper webs”. As claim 17 already recites “at least one scraper web” this limitation is indefinite as it is unclear whether applicant is attempting to further limit the “at least one scraper web” to 

Claim 19 recites the limitation “preferably” in line 3. This limitation is indefinite as it is unclear whether it is a structural limitation required for infringement, or if it is merely a non-limiting illustrative example. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant did not intend to require such for infringement to occur and thus the phrase “wherein the upper scraper web preferably has a larger diameter than the lower scraper web” to be removed from the claim.

Claim 22 recites the limitation “a flat lower piston ring flank”. This limitation is indefinite as it is unclear whether it is a newly claimed flank in addition to the prior claimed “lower piston ring flank” of claim 1, or if applicant is attempting to claim that the prior claimed flank is flat. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to refer to the prior claimed flank and thus claim “the lower piston ring flank is flat”.

Claim 22 recites the limitation “inelastic” in line 4. This limitation is indefinite as the metes and bounds of such are unclear. Specifically as all solid materials are elastic to some degree, it is unclear how one part of the ring can be elastic and another be inelastic (i.e. as an inelastic solid would be one that would not return to its original shape once deformed). 

Claim 23 recites the limitation “a flat upper piston ring flank”. This limitation is indefinite as it is unclear whether it is a newly claimed flank in addition to the prior claimed “upper piston ring flank” of claim 1, or if applicant is attempting to claim that the prior claimed flank is flat. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to refer to the prior claimed flank and thus claim “the upper piston ring flank is flat”.

Claim 23 recites the limitation “inelastic” in line 4. This limitation is indefinite as the metes and bounds of such are unclear. Specifically as all solid materials are elastic to some degree, it is unclear how one part of the ring can be elastic and another be inelastic (i.e. as an inelastic solid would be one that would not return to its original shape once deformed). Additionally based on the specification the one leg may be “essentially inelastic” which is substantially different than the recited “inelastic”. Examiner also notes that the disclosed metals are not known in the art to be essentially inelastic and such an amendment would likely result in a 112(a) rejection (e.g. even a very soft metal (when in solid form) that is relatively inelastic would have sufficient elasticity that is would not reasonably be considered essentially inelastic). Based on the specification it appears possible Applicant intended to claim a relative stiffness (i.e. the resistance to deformation of the leg) or some form of strength as opposed to elasticity (i.e. the ability of the leg to return to its original shape after deformation), however as the specification is silent as to the stiffness (though it could perhaps be inferred that if they are the same material the thicker leg would be stiffer) amending to such would likely constitute new matter. Appropriate clarification and correction is required. Finally further indefiniteness issues arise from claiming that “the upper and/or lower piston ring flank leg is/are elastic” in claim 17 as there is then the combination of the upper piston ring flank leg being required to be elastic from claim 17 and this claim requiring the apparent opposite. For examination purposes Examiner assumes Applicant intended to remove the “nonelastic” recitation from the claim. Applicant could also claim the relative thickness of the legs if desired.

Claim 24 recites the limitation “is designed as a tube spring”. This limitation is indefinite as the metes and bounds of such are unclear. For example if the structure of an expander spring was identical to the disclosed expander ring but the one who designed it did not explicitly design it as a tube spring would such infringe, are there inherently any structural differences between such, etc.? Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “is a tube spring”.

Claim 24 recites the limitation “the width (B) of the piston ring groove for which the piston ring is intend”. This limitation is indefinite as it is unclear whether it refers to prior claimed “a width of a piston ring groove for which the piston ring is intended” in claim 17 lines 10-11, or if it is a new width. Specifically the reference character (B) makes such indefinite. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “a width (B) of a piston ring groove for which the piston ring is intended” in lines 10-11 of claim 17 as such would render claim 24 definite and be more in line with other recitaitons of claims 17 and 24 (specifically distance h and height H).

Claims 20-21, and 25-26 are indefinite at least by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21, and 24-27, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over DE 33 25 015. alone
With regard to claim 17, DE ‘015 discloses a play-free oil scraper ring (as seen in Figs. 1-8. Examiner notes the play-free limitation in the preamble is considered an intended use/functional capability which the rings of DE ‘015 are capable of as they can be installed in a sufficiently small piston ring groove so as to not move under application of certain forces), the cross section of which (as seen in Figs. 1-8) comprises: a running surface leg (4) having at least one scraper web (i.e. one of the projections of 4 as seen in Figs. 1-8) that is situated on a running surface (of 4), an upper piston ring flank leg (7, 19, or 22 respectively) that is connected to the running surface leg (as seen in Figs. 1-8), and the upper surface of which forms an upper piston ring flank (i.e. the upper axial facing surface as seen in Figs. 1-8), a lower piston ring flank leg (8, 20, or 23 respectively) that is likewise connected to the running surface leg (as seen in Figs. 1-8), and the lower surface of which forms a lower piston ring flank (i.e. the lower axial facing surface as seen in Figs. 1-8), wherein the upper and/or the lower piston ring flank leg are/is elastic (as all solid material are to some degree, as seen by the cross-hatching indicating an elastomeric material, etc.), taper(s) inwardly in the radial direction (as seen in Figs. 1-8 as each embodiment has at least a portion that tapers axially inwardly in the radial (i.e. right to left in the 
DE’ 015 appears to disclose that each conical surface has a taper angle (α) between 10° and 40° (as seen in at least Figs. 7 and 8), but is silent as to the exact taper angle and thus fails to specifically disclose such. However as DE ‘015 at least discloses a similar taper angle, it would In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Additionally is not considered inventive to discover the optimum or workable ranges by routine experimentation absent some showing of criticality.  See In re Aller, 105 USPQ 233, 235 (CCPA 1955). Such a modification would have provided the benefit of adjusting the biasing for whatever height annular groove one intends the scraper ring to be installed in and the amount of biasing desired compared to the ease of installation.

With regard to claim 18, DE ‘015 discloses (in light of Examiner’s interpretation of the above 112(b) rejection of such) that the oil scraper ring is provided with oil channels situated below the scraper web (as seen in Fig. 7).

With regard to claim 19, DE ‘015 discloses (in light of Examiner’s interpretation of the above 112(b) rejection of such) that the running surface leg is provided with two scraper webs (as seen in Figs. 1-8), an upper scraper web (as seen in Figs. 1-8) and a lower scraper web (as seen in Figs. 1-8).
 
With regard to claim 20, DE ‘015 discloses that the oil scraper ring is provided with oil channels situated below the scraper web (as seen in Fig. 7).

With regard to claim 21, DE ‘015 discloses that the upper and the lower piston ring flank leg are elastic (as all solid material are to some degree, as seen by the cross-hatching indicating 

With regard to claim 24, DE ‘015 discloses that the expander spring is designed as a tube spring (as seen in Figs. 1-8 it is an annular spring and thus tube shaped).

With regard to claim 25, DE ‘015 discloses an abutment having a design that is stepped or inclined with respect to an axial direction (as seen in figs. 1-8 the ring has various abutment portions that either abut or are capable of abutting something (and thus are abutments), and many of them are stepped or inclined (e.g. at 15 and 16, at 22/23, the abutments of the scraper web are considered stepped, etc.)).

With regard to claim 26, DE ‘015 discloses that the upper and/or lower piston ring flank are/is provided with a bevel at an inner edge (as seen in Figs. 1-6).

With regard to claim 27, DE ‘015 discloses that a distance (h) of the inner edges of the bevels or of the inner edge of the bevel from an inner edge of the piston ring flank is less than the width (B) of the piston ring groove for which the piston ring is intended (Examiner notes that as applicant is claiming a ring and not an assembly with a ring installed, this is considered an 

Examiner’s Recommendations
Examiner recommends correcting the above 112(b) issues, in the manner as suggested by Examiner, and then incorporating one of claim 22 or 23 into claim 17 and then canceling the other (as one of claim 22 or 23 would appear to exclude the other).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675